Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Williams on 3/25/2021.

The application has been amended as follows: 
Line 5 of page 8 of the specification in the brief description of the drawings section currently reads “disposed thereupon an a power source”, this was replaced with - disposed thereupon and a power source--.
The following is inserted into line 12 of page 8 of the specification in the brief description of the drawings section -- Figure 7 is a detail view of an example embodiment of an attachable contact that directly attaches to at least one connector disposed upon the fishing rod handle.—
In line 1 of claim 1 the phrase “”installable upon a fishing rod” was replaced with –installable to the exterior surface of a fishing rod--.
In line 3 of claim 1 the phrase “a circuit strip overlay dispositional upon a blank of the fishing rod;” was replaced with -- a circuit strip overlay entirely dispositional upon the exterior surface of a blank of the fishing rod;--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the prior art of record fails to teach or suggest a heated fishing rod guide system installable to the exterior surface of a fishing rod having a plurality of guides comprising a circuit strip overlay entirely dispositional upon the exterior surface of a blank of a fishing rod, and at least one connector disposed proximally upon the fishing rod, said connector disposed in circuit with the circuit strip overlay, and said connector connectable to a power source.
The best prior art of record is Chapman (PGPub #2017/0325439) which does teach a heated fishing rod guide system installable on the exterior surface of a fishing rod having a plurality of guides comprising a circuit strip overlay that is partially dispositional upon the exterior surface of a blank of a fishing rod, but Chapman does not teach that the entire circuit strip overlay is located on the exterior surface of the fishing rod. Additionally the power source of Chapman is located within the handle of the device which forces the connector that connects the power source to the circuit to be located within the fishing rod instead of upon the fishing rod and helps to force at least a portion of the circuit to be within the blank of the fishing rod.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the circuit strip overlay of Chapman be entirely on the exterior surface of the fishing rod because the interior portion of the circuit overlay of Chapman is used 
Another prior art of record is Laws (PGPub #2017/0142950) which does teach a heated fishing rod guide system installable on the fishing rod having a plurality of guides comprising a circuit strip overlay, however, the circuit strip of Laws that heats the eyelets is internal to the fishing rod, the circuit of Laws is seated within the center of the rod and uses the center of the rod to help position the circuit, and there is no obvious motivation for moving the circuit strip to the exterior of the rod, and the structure of the circuit would need to be changed in order to allow it to be secured to the surface.
Another prior art of record is Childs (US #5,655,328) which teaches a fishing rod handle heater that is located entirely on the exterior of a fishing rod blank, but the system is only used to heat the handle of the fishing rod, not the eyelets of the fishing rod.  Additionally Childs does not teach a circuit strip overlay entirely dispositional upon the exterior surface of a blank of a fishing rod.
Claims 2-7 are allowed due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647